Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Should read as –mental-- instead of “metal”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemel et al. (US 2007/0189026 A1, hereinafter “Chemel”). 
Regarding claim 1, Chemel discloses a method for analysis of controlling noise levels in an indoor monitored space, the method comprising: 
collecting a plurality of event data sets ([0154], [0171]: data configuration), wherein each event data set is associated with a change in noise level and each event data set includes at least control signal type generated in response to the change in noise level ([0171]-[0172]: sound system or other system with a position or positions in the environment as the data set, sound can be in a room bouncing of different level of frequency sound, the sound data is associated with movement for the control system); 
storing the event information ([0297]: data facility, data storage); 
analyzing the event information to determine a duration of time that the noise level fell outside a define range ([0287]: decibel meter is used to measure the noise level; [0178]: control system for lighting effects or sound effect coordinated with other media such as audio for intensity over a period of time); 
ranking the event data sets based on the analysis of the event information to identify the control signal type that is most effective ([0065]: control signal for a light system using an object-oriented programming technique, object-oriented is able to help identify control signal more effectively, [0199]: the light system may be associated with code for the computer application, so that the computer application code is modified or created to control the light system); and 
updating a control module with the raking results to allow the control module to select a highest ranked control signal type most effective to control a future change in noise level thereby improving quality of controlling noise levels in the indoor monitored space ([0015]: sound system, and entertainment system, a multimedia system, a video system, an audio system, a sound-effect system, [0255]: a priority field indicate the priority of the effect, so that different effects can be ranked in their priority).  

Regarding claim 4, Chemel discloses the method of claim 1, wherein the control signal type is a change of light intensity ([0026]: light source that is particularly configured to generate radiation having a sufficient intensity to effectively illuminate; [0140]: the calibration means is configured to adjust the light output of at least some light sources of the lighting unit so as to compensate for perceptible differences between similar light sources used in different lighting units). 

Regarding claim 5, Chemel discloses the method of claim 1, wherein the control signal type is a change of light wavelength ([0264]: changing of wavelength). 

Regarding claim 6, Chemel discloses the method of claim 1, wherein the plurality of event data sets are provided by the control module ([0170]: The function or algorithm represent a even data set may represent an image such as lights swirling in a room, balls of light bouncing in a room, sounds bouncing in a room, or other images. The function or algorithm may also represent randomly generated effects or other effects).

Regarding claim 8, Chemel discloses a system comprising: 
memory ([0033]: memory, RAM) for storing code and information related to a plurality of changes in sound level ([0151]: sound recognition system, [0202]: programming for sound information) in a controlled space that causes a sound level of each change to fall outside of a defined range ([0287]: decibel meter is used to measure the noise level; [0178]: control system for lighting effects or sound effect coordinated with other media such as audio for intensity over a period of time);  
a processor ([0227]) in communication with the memory, wherein the processor executes the code and causes the system ([0208-[0209]: object oriented programming code for causing system to execute on processor) to: retrieve the information ([0183]: the information or control signals may also be stored in memory, electronic or otherwise, to be retrieved at a later time) from memory, wherein the information includes: 
event related data for each change ([0257]: set of event changes); 
control signal ([0218]: control signals) type data for each change, wherein a control signal type is generated in response to each change of the plurality of changes ([0286]: the light system engine 1654 can execute one or more shows in response to a wide variety of user input); 
timestamp data for start of each change of the plurality of changes ([0177]: may prompt the user to click on a starting and an ending point for the explosion in the coordinate system); and 
timestamp data for return of sound level ([0151]: sound recognition system), after each change, to fall within the defined range ([0282]: user can set parameters for a plurality of predefined types of lighting effects, create user-defined effects, link effects to other effects, set timing parameters for effects); 
analyze the information ([0287]: decibel meter is used analyze the noise level; [0178]: control system for lighting effects or sound effect coordinated with other media such as audio for intensity over a period of time);  
determine a duration, using the start timestamp and the return timestamp, that each sound level fell outside the defined range ([0288]: user can set timing parameters, such as how frequently the event will repeat, whether it is one time, each second, each minute, each hour, each day, each week, each month, or each year; the user can have an event triggered after a selected number of days); and 
ranking the control signal type using the duration in order to determine the most effective control signal type of a plurality of control signal types ([0255]: having priority of the effect, so that different effects can be ranked, the higher priority with most effectiveness takes precedence). 

Regarding claim 9, Chemel discloses the system of claim 8 further comprising a microphone for capturing each of the plurality of changes in sound level ([0150]: various sound or vibration sensors including microphone). 

Regarding claim 10, Chemel discloses the system of claim 9 further comprising a decibel meter in communication with the microphone for converting each sound level ([0150]: microphone), which is associated with each of the plurality of changes, into a decibel value to produce a plurality of decibel values ([0017]: decibel meter). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel in view of McKinley et al. (US 20140266690 A1, hereinafter “McKinley”). 
Regarding claim 2, Chemel discloses the method of claim 1; however, Chemel does not teach wherein each event data set includes origin of the change in noise level.
In analogous art, McKinley teaches  
wherein each event data set includes origin of the change in noise level ([0030]: attribute measuring component 214 can determine a number of volume increases and/or periods of low sound during the sample, which can be indicative of noises other than normal speech, and/or the like, for assigning a higher severity to the event data set).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the information in the data set include the detection of the attribute change of the noise level in McKinley into the method of control level of sound since it is desirable to have the attribute of tracking the change of decibel measure based on the decibel meter in Chemel (Chemel, [0287]). 

Regarding claim 3, Chemel discloses the method of claim 1; however, it does not further comprising the step of determining if the noise level is outside a defined volume range. 
In analogous art, McKinley teaches
comprising the step of determining if the noise level is outside a defined volume range ([0030]:  pattern match would indicate if the volume is outside of range based on the average measure of the user event severity. Through the range of an average volume can be used to detect the severity of the defined volume or outside of the definition for noise level).
Motivation as above applies. 

Regarding claim 7, Chemel discloses the method of claim 1, ranking priority ([0255]: A priority field 4062 indicate the priority of the effectiveness, so that different effects can be ranked in their priority. For example, an effect can be given a lower priority); however, it does not further comprising: determining if sound associated with the noise level includes speech; analyzing the speech to determine if the speech's pattern represents speech volume that indicating mental stress and the noise level is outside a defined volume range; ranking the event information based on effectiveness in controlling the speech's volume.  
In analogous art, McKinley teaches
determining if sound associated with the noise level includes speech ([0030]: sounds that cannot be transcribed or transcribe into screaming, moaning or regular speech compared to regular speech);
analyzing the speech to determine if the speech's pattern represents speech volume that indicating mental stress and the noise level is outside a defined volume range ([0030]: it can be analyzed to indicative of a stress level of the user of the event detecting device, which is assigned a severity of the mental stress based on the detected volume); and 
the event information based on controlling the speech's volume ([0005]: information regarding the event from an event detecting device in the emergency assistance system is evaluated to infer or otherwise determine a severity of the event).  
Motivation as above applies. 

Regarding claim 11, Chemel discloses the system of claim 10, comprising a control module in communication with the decibel meter and the microphone ([0150], [0287]); however, it does not teach further comprising a control module in communication with the decibel meter and the microphone, wherein the control module receives the decibel value and determines if decibel value falls outside the defined range and generates a control signal if the decibel value falls outside the defined range.  
In analogous art, McKinley teaches  
wherein the control module receives the decibel value and determines if decibel value falls outside the defined range and generates a control signal if the decibel value falls outside the defined range ([0030]: attribute measuring component 214 can determine a number of volume increases and/or periods of low sound during the sample, which can be indicative of noises other than normal speech, and/or the like, for assigning a higher severity to the event data set).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the information in the data set include the detection of the attribute change of the noise level in McKinley into the system of control level of sound since it is desirable to have the attribute of tracking the change of decibel measure based on the decibel meter in Chemel (Chemel, [0287]). 

Regarding claim 12, Chemel discloses the system of claim 8 in communication with the processor ([0227]); however, it does not teach further comprising a speech detection module wherein the system is caused to analyze the information to determine if the control signal resulted from speech representing mental stress. 
In analogous art, McKinley teaches
comprising a speech detection module wherein the system is caused to analyze the information to determine if the control signal resulted from speech representing mental stress ([0030]: attribute measuring component 214 can analyze volume increases which can be indicative of noises other than normal speech, and/or the like, for assigning a higher severity to the event data set for indication of mental stress level).
Motivation as above applies. 

Regarding claim 13, Chemel discloses the system of claim 8, wherein the system is in communication with a remote system ([0149]: remote system); however, it does not disclose the system is caused to: 
send the information to the remote system where the information is analyzed at the remote system to determine if the control signal resulted from speech representing mental stress; and receiving the analysis from the remote system.
In analogous art, McKinley teaches
send the information to the remote system where the information is analyzed at the remote system  ([0033]: For events having at least another threshold severity, alerting component can alert an on-site or remotely located user to reach out to the user of event detecting device to see if they need assistance) to determine if the control signal resulted from speech representing mental stress ([0030]: attribute measuring component 214 can measure a volume or intensity of audio received from the event detecting device 112 throughout the sample (e.g., an average volume), which can be indicative of a stress level of the user of the event detecting device); and receiving the analysis from the remote system ([0050]: distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network).
Motivation as above applies. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
12/2/2022